MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                       FILED
this Memorandum Decision shall not be                              Nov 22 2016, 8:24 am

regarded as precedent or cited before any                              CLERK
                                                                   Indiana Supreme Court
court except for the purpose of establishing                          Court of Appeals
                                                                        and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ivan A. Arnaez                                          Gregory F. Zoeller
Evansville, Indiana                                     Attorney General of Indiana
                                                        Angela N. Sanchez
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

William W. Bunner,                                      November 22, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        87A04-1603-CR-521
        v.                                              Appeal from the Warrick Circuit
                                                        Court
State of Indiana,                                       The Honorable Greg A. Granger,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        87C01-1508-F2-324



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016    Page 1 of 21
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, William Bunner (Bunner), appeals his convictions for

      two Counts of dealing in methamphetamine, Level 2 and Level 3 felonies, Ind.

      Code § 35-48-4-1.1(a)(1), (2)(e)(2); -(d)(1); two Counts of possession of

      methamphetamine, Level 4 and Level 5 felonies, I.C. § 35-48-4-6.1 (a)(c)(2); -

      (b)(1); maintaining a common nuisance, a Level 6 felony, I.C. § 35-48-4-

      13(b)(2); resisting law enforcement, a Level 6 felony, I.C. § 35-44.1-3-1(a)(3),

      (b)(1)(A); and possession of paraphernalia, a Class C misdemeanor, I.C. § 35-

      48-4-8.3(b)(1).


[2]   We affirm.


                                                   ISSUES

[3]   Bunner raises two issues on appeal, which we restate as follows:

      (1) Whether there was sufficient evidence to establish jurisdiction or venue in

      Warrick County; and

      (2) Whether the trial court abused its discretion in admitting certain testimony.


                           FACTS AND PROCEDURAL HISTORY

[4]   Bunner and Theresa Ritchie (Ritchie) were in a relationship for several years.

      Around the end of 2014, Ritchie resided with Bunner in his trailer-home at

      2833 Old State Road 66 in Newburg, Warrick County, Indiana. By August of

      2015, Ritchie moved out of Bunner’s trailer and relocated across the street to

      Jane Schmitt’s (Schmitt) house. Because Ritchie was in an on and off



      Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 2 of 21
      relationship with Bunner, occasionally, Bunner spent some nights with Ritchie

      at Schmitt’s house. Bunner had keys to Schmitt’s house.


[5]   In January of 2015, the Warrick County Sheriff’s Department was investigating

      Bunner for dealing in methamphetamine. On two different occasions, the

      officers utilized a confidential informant. Prior to each of the drug buys, phone

      calls were made to Bunner by the confidential informant to set up the

      transaction. In the early morning of August 11, 2015, while it was still dark

      outside, Bunner entered Schmitt’s home and woke up Ritchie. Bunner

      informed Ritchie that he had put some items in the bathroom and mentioned

      something about an ear box. Bunner also entered Schmitt’s bedroom and said

      something to her. Both women went back to sleep and Bunner was not in the

      house when they woke up the next morning. Later that morning, several

      officers from the Warrick County Sheriff’s Department arrived at Bunner’s

      trailer to execute a search warrant. Bunner was not home, but the officers

      detained two other individuals.


[6]   When Detective Greg Flowers (Detective Flowers) initially arrived at Bunner’s

      trailer, he observed a gold Ford Ranger parked outside Schmitt’s house.

      However, when he exited Bunner’s trailer to get some supplies from his vehicle

      to continue with his search, he saw that the gold Ford Ranger was no longer

      there. Over the radio, Detective Flowers heard Detective Tim Pierce (Detective

      Pierce) state that “he was travelling east bound on State Road 66 behind a gold

      Ford Ranger.” (Tr. p. 51). Detective Flowers abandoned the search and left to

      track the Ford Ranger. Because there was a lot of radio traffic, Detective

      Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 3 of 21
      Flowers lost track of Detective Pierce’s trail, so he turned his vehicle around

      and started driving back to Bunner’s trailer. Moments later, Detective Flowers

      saw Bunner, who was driving the gold Ford Ranger, pass him in the opposite

      direction. Detective Flowers observed that Bunner was yelling something and

      motioning his hand up and down. Detective Pierce was following behind with

      his lights and siren activated. Upon seeing this, Detective Flowers spun his

      vehicle around and again joined in the chase. Bunner eventually stopped his

      vehicle in a driveway. However, instead of staying inside his vehicle, Bunner

      exited and started walking toward Detective Pierce who was also exiting his

      vehicle. Detective Pierce drew his gun, pointed it toward Bunner, and ordered

      him to lie down on the ground. Bunner refused to comply; instead, Bunner

      continued approaching Detective Pierce while hollering insults. With the

      assistance of Detective Flowers and another officer, Bunner eventually

      complied and was subsequently detained.


[7]   At Bunner’s trailer, the officers recovered items associated with the sale and use

      of methamphetamine, including a glass plate with a white crystal-like substance

      on it, razor blades, glass pipes, cut straws, and several plastic bags with the

      corners cut off. After searching Bunner’s trailer, the officers went to Schmitt’s

      home to talk to Ritchie. Schmitt answered the door and informed the officers

      that they would need a warrant to search her bedroom space. Ritchie, on the

      other hand, invited the officers to conduct a limited search of her bedroom.

      During the search, Ritchie would “open up a drawer and then she’d close it real

      (sic) quick before [the officers] could actually look in and see [] what’s goin’


      Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 4 of 21
      on.” (Tr. p. 205). Because the limited search of Ritchie’s bedroom did not

      yield anything, the officers obtained a warrant to search Schmitt’s home. In the

      bathroom, the officers found an earwax removal kit with a brass tube, as well as

      a small plastic bag holding approximately 1.61 grams of methamphetamine. In

      and around the nightstand in Schmitt’s bedroom, the officers located a plastic

      bag containing approximately 7.93 grams of methamphetamine, a digital scale,

      a coffee filter, glass pipes, approximately four grams of marijuana, a marijuana

      grinder, and a marijuana smoke pipe. Schmitt claimed that those items did not

      belong to her. In Ritchie’s bedroom, the officers retrieved a cup containing

      several syringes.


[8]   On August 12, 2015, the State filed an Information, charging Bunner with

      Count I, dealing in methamphetamine, Ind. Code § 35-48-4-1.1(a)(1), (d)(1), a

      Level 3 felony; Count II, possession of methamphetamine, I.C. § 35-48-4-6.1(a),

      (b)(1), a Level 5 felony; Count III, maintaining common nuisance, I.C. § 35-48-

      4-13(b)(2), a Level 6 felony; Count IV, resisting law enforcement, I.C. § 35-

      44.1-3-1(a)(3), (b)(1)(A), a Level 6 felony; Count V, possession of marijuana,

      I.C. § 35-48-4-11(a)(1), a Class B misdemeanor; Count VI, possession of

      paraphernalia, I.C. § 35-48-4-8.3(b)(1), a Class C misdemeanor; Count VII,

      dealing in methamphetamine, I.C. § 35-48-4-1.1(a)(1), (2)(e)(2), a Level 2

      felony; Count VIII, possession of methamphetamine, I.C. § 35-48-4-6.1(a)(c)(2),

      a Level 4 felony; and Count IX, possession of marijuana I.C. § 35-48-4-11(a)(1),

      a Class A misdemeanor. In addition, the State filed an Information alleging

      Bunner to be an habitual substance offender. On December 21, 2015, the State


      Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 5 of 21
       amended Counts I and VII by altering the address of the offenses from Bunner’s

       trailer to Schmitt’s house.


[9]    On January 4 through January 5, 2016, the trial court conducted a bifurcated

       jury trial. The first phase of the trial involved Counts I through VI. At the close

       of the evidence, the jury found Bunner guilty of Count I, dealing in

       methamphetamine, a Level 2 felony; Count II, possession of

       methamphetamine, a Level 5 felony; Count III, maintaining a common

       nuisance, a Level 6 felony; Count IV, resisting law enforcement, a Level 6

       felony; and Count VI, possession of paraphernalia, a Class C misdemeanor.

       The jury acquitted Bunner of Count V, possession of marijuana, a Class B

       misdemeanor. The second phase of Bunner’s trial involved Counts VII through

       IX and his habitual substance offender Count. Because Bunner had indicated

       that he would plead guilty to the remaining Counts if the jury returned guilty

       verdicts on Counts I through VI, the State dismissed Count IX, possession of

       marijuana. Accordingly, the trial court proceeded to conduct a guilty plea

       hearing for Counts VII and VIII. After the factual basis was established,

       Bunner pleaded guilty to those Counts, and to being a habitual offender. The

       trial court subsequently accepted Bunner’s guilty plea and set a sentencing

       hearing for February 5, 2016.


[10]   At the sentencing hearing, the trial court merged Bunner’s Count I, dealing in

       methamphetamine, a Level 3 felony; Count II and VII, possession of

       methamphetamine, Level 4 and Level 5 felonies; with Count VII, dealing in

       methamphetamine, a Level 2 felony. Accordingly, the trial court sentenced

       Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 6 of 21
       Bunner to an executed twenty-five-year sentence. Bunner’s Count VII dealing

       in methamphetamine conviction was enhanced by fifteen years due for the

       habitual offender adjudication. In addition, the trial court sentenced Bunner to

       concurrent sentences of two years for resisting law enforcement, one year for

       maintaining a common nuisance, and sixty days for possession of

       paraphernalia. In sum, Bunner received an aggregate sentence of forty years.


[11]   Bunner now appeals. Additional facts will be provided as necessary.


                                    DISCUSSION AND DECISION


                                       I. Sufficiency of the Evidence

[12]   Bunner contends there was insufficient evidence to establish either jurisdiction

       or venue in Warrick County, Indiana. Our standard for reviewing sufficiency

       of the evidence claims is well settled. Harrison v. State, 707 N.E.2d 767, 788

       (Ind. 1999). We do not reweigh the evidence or judge the credibility of the

       witnesses, and it lies within the jury’s exclusive province to weigh conflicting

       evidence. Robinson v. State, 699 N.E.2d 1146, 1148 (Ind. 1998). We will affirm

       the trial court if the probative evidence and reasonable inferences drawn from

       the evidence could have allowed a reasonable trier of fact to find the defendant

       guilty beyond a reasonable doubt. Tobar v. State, 740 N.E.2d 109, 111-12 (Ind.

       2000).


                                                  A. Jurisdiction

[13]   Jurisdiction is considered an element of the offense. Sundling v. State, 679
N.E.2d 988, 991 (Ind. Ct. App. 1997). Indiana has jurisdiction if either the
       Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 7 of 21
       conduct that is an element of the offense or the result that is an element occurs

       in Indiana. I.C. § 35-41-1-1(b)(1); McKinney v. State, 553 N.E.2d 860, 862 (Ind.

       Ct. App. 1990), trans. denied. Jurisdiction must be proven beyond a reasonable

       doubt. Alkhalidi v. State, 753 N.E.2d 625, 628 (Ind. 2001).


[14]   In establishing the geographical location of Bunner’s offenses, the State

       questioned Ritchie where she lived, and Ritchie stated that in 2014 she resided

       with Bunner at 2833 Old State Road 66, however, she indicated that she

       relocated in August of 2015 and was living with Schmitt. Schmitt testified that

       for the past fourteen years, she lived at “2844 Old State Road 66 in Newburg.”

       (Tr. p. 156). Schmitt stated that Bunner’s trailer was located across the street

       from her house. In addition, Detective Flowers testified on August 11, 2015, he

       was assisting other officers in executing a search warrant at Bunner’s trailer in

       Newburgh. Detective Flowers indicated that Exhibits 1, 2, and 3 depicted

       Bunner’s trailer and he confirmed that the trailer’s address was 2833 Old State

       Road 66.


[15]   In his appellate brief, Bunner now claims that “not a single witness mentioned

       the State or county where the charged acts occurred.” (Appellant’s Br. p. 19).

       In support of his claim, Bunner directs us to the State’s witness testimonies, and

       he points out that they all failed to mention the specific county where the

       charged acts occurred.


[16]   Our courts regularly take judicial notice of verifiable facts of geography. See

       Page v. State, 395 N.E.2d 235, 237 (Ind. 1979) (overruled on other grounds by


       Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 8 of 21
       Rhyne v. State, 446 N.E.2d 970 (Ind. 1983)) (“Facts of geography can be taken

       as true through judicial notice by a court without actual direct evidence on the

       subject.”). Further, Indiana courts have taken judicial notice of the

       whereabouts of Indiana counties, distances between cities, that a given county

       is in Indiana, and that a given city is in a given county. See Southern Ry. Co. of

       Ind. v. Ingle, 223 Ind. 271, 60 N.E.2d 135 (1945) (where the court took judicial

       notice that Evansville is in Vanderburgh County, which adjoins the county in

       which the trial was held). Based on the foregoing, we take judicial notice of the

       following: Newburgh is a town in Warrick County, Indiana, and is located just

       east of Evansville, Indiana. At Bunner’s jury trial, Schmitt stated that for

       fourteen years, she lived at 2844 Old State Road 66 in Newburg, and Bunner

       lived across the street.


[17]   Moreover, the record shows that the elements of Bunner’s charged offenses

       occurred in Newburg, Warrick County, Indiana. See McKinney, 553 N.E.2d at

       862 (holding that Indiana has jurisdiction if either the conduct that is an

       element of the offense or the result that is an element occurs in Indiana). At the

       first phase of his trial, Bunner was convicted of a Level 3 felony dealing in

       methamphetamine and a Level 5 felony possession of methamphetamine.

       Based on those convictions, during the second phase, Bunner pleaded guilty to

       a Level 2 felony dealing in methamphetamine and a Level 4 felony possession

       of methamphetamine. Indiana Code section 35-48-4-1.1, dealing in

       methamphetamine, provides that a person who:


             (1) knowingly or intentionally:

       Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 9 of 21
        (A) manufactures;
        (B) finances the manufacture of;
        (C) delivers; or
        (D) finances the delivery of;
        methamphetamine, pure or adulterated; or


      (2) possesses, with intent to:


       (A) manufacture;
       (B) finance the manufacture of;
       (C) deliver; or
       (D) finance the delivery of;
       methamphetamine, pure or adulterated;


       commits dealing in methamphetamine, a Level 5 felony, except as
       provided in subsections (b) through (e).


        (b) A person may be convicted of an offense under subsection
        (a)(2) only if:


        (1) there is evidence in addition to the weight of the drug that the
        person intended to manufacture, finance the manufacture of,
        deliver, or finance the delivery of the drug; or
        (2) the amount of the drug involved is at least twenty-eight (28)
        grams.


        (c) The offense is a Level 4 felony if:


        (1) the amount of the drug involved is at least one (1) gram but
        less than five (5) grams; or
        (2) the amount of the drug involved is less than one (1) gram and
        an enhancing circumstance applies.


        (d) The offense is a Level 3 felony if:


Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 10 of 21
               (1) the amount of the drug involved is at least five (5) grams but
               less than ten (10) grams; or
               (2) the amount of the drug involved is at least one (1) gram but
               less than five (5) grams and an enhancing circumstance applies.


               (e) The offense is a Level 2 felony if:


               (1) the amount of the drug involved is at least ten (10) grams;
               (2) the amount of the drug involved is at least five (5) grams but
               less than ten (10) grams and an enhancing circumstance applies;
               or (3) the person is manufacturing the drug and the manufacture
               results in an explosion causing serious bodily injury to a person
               other than the manufacturer.


[18]   As for possession of methamphetamine, Indiana Code section 35-48-4-6.1

       provides, in part:

               (a) A person who, without a valid prescription or order of a
               practitioner acting in the course of the practitioner’s professional
               practice, knowingly or intentionally possesses methamphetamine
               (pure or adulterated) commits possession of methamphetamine, a
               Level 6 felony, except as provided in subsections (b) through (d).


               (b) The offense is a Level 5 felony if:


               (1) the amount of the drug involved is at least five (5) but less
               than ten (10) grams; or
               (2) the amount of the drug involved is less than five (5) grams
               and an enhancing circumstance applies.


               (c) The offense is a Level 4 felony if:




       Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 11 of 21
               (1) the amount of the drug involved is at least ten (10) but less
               than twenty-eight (28) grams; or
               (2) the amount of the drug involved is at least five (5) but less
               than ten (10) grams and an enhancing circumstance applies.


[19]   Following the Warrick Sherriff’s Department investigation of Bunner for

       dealing in methamphetamine in 2015, several officers went to Bunner’s trailer

       to conduct a search on the morning of August 11, 2015. Inside Bunner’s trailer,

       the officers found numerous items associated with the use and sale of

       methamphetamine. The officers then walked over to Schmitt’s house, and after

       they obtained a warrant, they searched her entire house. In the bathroom, the

       officers found an earwax removal kit with a brass tube, as well as a plastic bag

       holding 1.61 grams of methamphetamine. In Schmitt’s bedroom, the officers

       found a plastic bag containing approximately 7.93 grams of methamphetamine,

       a digital scale, a coffee filter, and glass pipes. On top of Ritchie’s dresser, there

       was a styrofoam cup with syringes. At Bunner’s jury trial, Ritchie testified that

       the drugs and the items recovered in Schmitt’s home belonged to Bunner.


[20]   With respect to Bunner’s other offenses, i.e., maintaining a common nuisance,

       resisting law enforcement, and possession of paraphernalia, we also find that

       there was sufficient evidence that elements of the offenses occurred in Warrick

       County. To convict Bunner of maintaining a common nuisance, pursuant to

       Indiana Code section 35-45-1-5(b)(2), the State was required to prove that he (1)

       knowingly or intentionally maintained a building or structure (2) that was used

       one or more times by persons to unlawfully sell, deliver, or finance the delivery

       of controlled substances. In order to maintain a place, one must have control

       Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 12 of 21
       over it. See Jones v. State, 807 N.E.2d 58, 66 (Ind. Ct. App. 2004), trans. denied.

       Here, drugs and other items associated in the sale and use of a controlled

       substance were recovered in Bunner’s trailer and Schmitt’s house. Schmitt

       denied that the drugs found in her house belonged to her; Ritchie claimed that

       the drugs belonged to Bunner. Furthermore, the State presented evidence that

       Bunner had the keys to Schmitt’s house and occasionally spent some nights at

       Schmitt’s house. Based on the foregoing, we conclude there was sufficient

       evidence of Bunner maintaining a common nuisance in Warrick County.


[21]   With regard to Bunner’s offense of resisting law enforcement, I.C. § 35-44.1-3-

       1(a)(3), (b)(1)(A) (2015), a Level 6 felony, the State was required to prove

       beyond a reasonable doubt that Bunner knowingly or intentionally fled from a

       law enforcement officer after an officer had, by visible or audible means,

       including operation of the law enforcement officer’s siren or emergency lights,

       identified himself and ordered Bunner to stop. Here, the evidence shows that

       after Bunner fled from the scene, Detectives Pierce and Flowers drove behind

       Bunner with their lights and sirens activated, but Bunner failed stop.


[22]   Lastly, with respect to Bunner’s possession of paraphernalia, the State was

       required to prove that Bunner knowingly possessed syringes and that he

       intended to use them to test the “strength, effectiveness or purity of . . . a

       controlled substance.” I.C.§ 35-48-4-8.3(a)(2). A “controlled substance”

       includes methamphetamine. I.C. §§ 35-48-1-9; -2-4(d)(13). In the charging

       information, the State alleged that Bunner knowingly possessed pipes or

       syringes which he intended to use for introducing a controlled substance into

       Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 13 of 21
       his body. The record shows that on top of Ritchie’s closet, the officers found a

       styrofoam cup that contained syringes. At Bunner’s trial, Ritchie testified that

       Bunner had brought the syringes one evening and had asked her to “get high

       with him.” (Tr. p. 102). Also, inside Bunner’s trailer, the officers also

       recovered pipes and a glass plate with a white crystal-like substance on it.


[23]   In sum, we find that there was sufficient evidence to conclude that Bunner’s

       offenses were committed in Warrick County, Indiana. Specifically, there was

       enough evidence that the items found in Bunner’s trailer and Schmitt’s home

       were associated in the use and sale of methamphetamine. In addition, there

       was sufficient evidence that Bunner’s other crimes, i.e., maintaining a common

       nuisance, resisting law enforcement, and possession of paraphernalia, occurred

       in Warrick County. Bunner’s argument to the contrary is simply an invitation

       to reweigh the evidence in his favor, which we must decline.


                                                     B. Venue

[24]   As for venue, it is well established that the right to be tried in the county in

       which an offense was committed is a constitutional and a statutory right. IND.

       CONST. Art. I, § 13; I.C. § 35-32-2-1(a); Alkhalidi, 753 N.E.2d at 628. Unlike

       jurisdiction, venue is not an element of the offense. Id. Accordingly, although

       the State is required to prove venue, it may be established by a preponderance

       of the evidence and need not be proven beyond a reasonable doubt. Id. Any

       error relating to venue is waived on appeal if the defendant fails to make an

       objection before or during trial. Smith v. State, 809 N.E.2d 938, 942 (Ind. Ct.

       App. 2004), trans. denied; Neff v. State, 915 N.E.2d 1026, 1032 n.3 (Ind. Ct. App.
       Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 14 of 21
       2009) (noting that “venue may be challenged at any time before a verdict or

       guilty finding”), trans. denied.


[25]   Here, prior to and during the trial, Bunner made no objection to being tried in

       Warrick County. He did not challenge the venue of the case at any stage of the

       proceedings below and raises this issue now for the first time on appeal.

       “Although the Constitution guarantees a person charged with [a] crime a right

       to be tried in the county in which the crime was committed, this is a right

       personal to the defendant which he waives by failing to object.” Critchlow v.

       State, 346 N.E.2d 591, 597 (Ind. 1976). We therefore conclude that Bunner has

       waived review of this argument on appeal.


                                         II. Admission of Evidence

[26]   Lastly, Bunner claims that the trial court abused its discretion in admitting

       Ritchie’s testimony relating to a drug sale he had initiated the day before he was

       arrested for the instant offenses.


[27]   We review the admission of evidence for an abuse of discretion. Wilson v. State,

       765 N.E.2d 1265, 1272 (Ind. 2002). An abuse of discretion occurs “where the

       decision is clearly against the logic and effect of the facts and circumstances.”

       Smith v. State, 754 N.E.2d 502, 504 (Ind. 2001). A claim of error in the

       admission or exclusion of evidence will not prevail on appeal unless a

       substantial right of the party is affected. Ind. Evidence Rule 103(a). In

       determining whether error in the introduction of evidence affected a defendant’s




       Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 15 of 21
       substantial rights, we assess the probable impact of the evidence on the jury.

       Sparkman v. State, 722 N.E.2d 1259, 1262 (Ind. Ct. App. 2000).


[28]   Prior to trial, Bunner sought a motion in limine to prohibit the State from

       introducing Ritchie’s testimony regarding prior acts of drug dealing in which

       she participated with Bunner. At the close of the parties’ arguments on the

       motion, the trial court concluded that Ritchie could testify about a single drug

       deal that she arranged at Bunner’s command on August 10, 2015, a day before

       the search warrants were executed. At trial, Ritchie was questioned regarding

       the phone call she had made on behalf of Bunner to Tim Haggard (Haggard) on

       August 10, 2015. Bunner, through counsel, again objected to the admission of

       Ritchie’s testimony, but the trial court permitted the testimony under Ind.

       Evidence Rule 404(b).


[29]   Indiana Evidence Rule 404(b) provides that “[e]vidence of a crime, wrong, or

       other act is not admissible to prove a person’s character in order to show that on

       a particular occasion the person acted in accordance with the character.”

       However, Indiana Evidence Rule 404(b)(2) allows the introduction of evidence

       of other crimes and wrongs for purposes other than proving propensity to

       commit the charged crime, “such as proving motive, opportunity, intent,

       preparation, plan, knowledge, identity, absence of mistake, or lack of accident.”

       To be admissible under this exception, the evidence must be relevant to some

       matter other than the defendant’s propensity to commit crimes and the

       prejudicial effect of the evidence must not substantially outweigh its probative



       Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 16 of 21
       value pursuant to Indiana Evidence Rule 403. Thompson v. State, 15 N.E.3d
1097, 1102 (Ind. Ct. App. 2014).


[30]   At Bunner’s trial, Ritchie was permitted to testify as follows:

               [STATE]: I’m gonna take you back, uh, to August 10[], 2015.


               [RITCHIE]: Yes.


               [STATE]: . . . did you have an occasion to . . . speak to someone
               on the phone that day?


               [RITCHIE]: I did.


               [STATE]: And what was that in regards to?


               [RITCHIE]: . . . it was in regards to [Bunner] meeting someone
               else later that day.


               [STATE]: Okay. And who was this . . . person you were talking
               to on the phone?


               [RITCHIE]: . . . Haggard.

               ****


               [STATE]: . . . [W]hy were they meeting?


               [RITCHIE]: . . . [Haggard] was gonna pay [Bunner].


               [STATE]: For?


               [RITCHIE]: For, uh . . . -

       Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 17 of 21
        [BUNNER’S COUNSEL]: To which we’re gonna object, Your
        Honor. 404(b) grounds. . . .


        COURT: Okay . . . the objection [is]overruled.


        CONTINUATION OF DIRECT EXAMINATION:


        [RITCHIE]: I’m sorry?


        [STATE]: He was gonna meet [Bunner] for what?


        [RITCHIE]: Uh, . . .[Haggard] was gonna pay [Bunner] the
        money he owed him.


        [STATE]: For?


        [RITCHIE]: For dope.


        [STATE]: For dope. And when you say dope what do you mean
        by that?


        [RITCHIE]: For meth.


        [STATE]: Okay. Did you speak to [] Haggard on the phone or
        did [Bunner] speak to him?


        [RITCHIE]: I did.


        ****


        [STATE]: Okay. And was there any conversation about how
        much money, how much drugs[?]



Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 18 of 21
        [RITCHIE]: Honestly I don’t remember if there was a specific
        amount mentioned at that time.


        [STATE]: Okay. But you knew at that time when you were on
        the phone with [] Haggard you were setting up a drug deal.


        [RITCHIE]: Yes, ma’am.


        [STATE]: Okay. Did you see [] Haggard that day?


        [RITCHIE]: No.


        [STATE]: Did you see. . .[Bunner] with . . . Haggard that day?


        [RITCHIE]: No. [Bunner] went to meet him. I [] wasn’t
        involved.


        [STATE]: . . . [B]ut you did not go and you [] never saw whether
        money exchanged hands for drugs?


        [RITCHIE]: Not that day.


        COURT: Let me at this point . . . admonish the jury that this
        witness is testifying regarding . . . a . . . situation involving
        [Bunner]. Uh, she’s testified that there was money paid-owed for
        dope. You are admonished you may not use this testimony, uh,
        concerning that type of act as evidence of [] Bunner’s general
        character. Okay? You’re only to consider that [] evidence as the
        State is offering it for motive, intent or identification so you
        cannot use that testimony regarding the transaction relating to
        what would be regarded as the [Bunner’s] character. Okay?


        (Tr. pp. 95-98).




Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 19 of 21
[31]   In evaluating whether the trial court abused its discretion regarding the

       admissibility of 404(b) evidence, we must determine whether the evidence of

       prior bad acts is relevant to a matter at issue other than the defendant’s

       propensity to commit the charged acts. Bishop v. State, 40 N.E.3d 935, 951 (Ind

       Ct. App. 2015), trans. denied. Second, we must balance the probative value of

       such evidence against its prejudicial effect pursuant to Indiana Evidence Rule

       403.


[32]   Here, it is apparent from the trial court’s statements that the evidence of

       Bunner’s drug deal was admitted to show Bunner’s motive in dealing in

       methamphetamine. Evidence of uncharged misconduct which is probative of

       the defendant’s motive and which is “inextricably bound up” with the charged

       crime is properly admissible under Rule 404. The State argues, and we agree,

       that Ritchie’s testimony with respect to the drug deal she had helped to

       organize for Bunner, is probative of Bunner’s motive to sell the

       methamphetamine recovered during the search. Sanders v. State, 724 N.E.2d
1127, 1131 (Ind. Ct. App. 2000). Accordingly, we find that the trial court did

       not abuse its discretion when it permitted Ritchie’s testimony.


[33]   Regardless of its admissibility, any error in the admission of evidence is to be

       disregarded unless it affects the substantial rights of a party. Hoglund v. State,

       962 N.E.2d 1230, 1238 (Ind. 2012). In viewing the effect of the evidentiary

       ruling on a defendant’s substantial rights, we look to the probable impact on the

       factfinder. Id. The improper admission is harmless error if the conviction is

       supported by substantial independent evidence of guilt satisfying the reviewing

       Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 20 of 21
       court that there is no substantial likelihood that the challenged evidence

       contributed to the conviction. Id. The State presented substantial independent

       evidence of Bunner’s guilt with regard to his charged offenses, and we are

       satisfied that there is no substantial likelihood that Ritchie’s testimony

       regarding the uncharged incident involving Bunner, contributed to his

       convictions. Thus, any error in the admission of Ritchie’s testimony was

       harmless.


                                              CONCLUSION

[34]   Based on the foregoing, we conclude that there was sufficient evidence to

       establish jurisdiction in Warrick County in relation to Bunner’s offenses, and

       the trial court did not abuse its discretion in admitting certain evidence pursuant

       to Indiana Evidence Rule 404(b).


[35]   Affirmed.


[36]   Bailey, J. and Barnes, J. concur




       Court of Appeals of Indiana | Memorandum Decision 87A04-1603-CR-521 | November 22, 2016   Page 21 of 21